Citation Nr: 1326363	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  07-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to November 20, 2012.

3.  Entitlement to a rating in excess of 70 percent for PTSD, from November 21, 2012, forward.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, from April 1987 to March 2000, and from January 2003 to July 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose  from November 2005 (low back), February 2008 (PTSD), and January 2010 (TDIU) rating decisions.  

In November 2005, the RO declined to reopen a previously denied service connection claim for a low back disability.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.    

In February 2008, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective September 26, 2006.  In February 2008, the Veteran filed an NOD with the assigned disability rating.  An SOC was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008. 

In January 2010, the RO denied the Veteran's TDIU claim.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the  Board of Veterans' Appeals) in February 2011.  

In a May 2011 decision, the Board reopened the service connection claim for a low back disability; denied the claim for service connection for a back disability on the merits; and denied an initial rating in excess of 50 percent for PTSD.  The Veteran subsequently appealed portions of the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted the Appellee's November 2011 Motion for Partial Remand (motion), vacating the portions of the Board's decision that pertained to service connection for a back disability and a higher initial rating for PTSD, and remanding these claims to the Board for further proceedings consistent with the Appellee's motion.  

In September 2012, the Board remanded the aforementioned claims on appeal, along with the claim for a TDIU, also deemed to be in appellate status, for additional development.  There has been substantial compliance with the actions requested in the Board Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  However, as explained herein, still further development is required in conjunction with the TDIU claim, and it has been remanded for such purposes.  

In a recent rating action issued in March 2013, a higher, 70 percent rating was assigned for PTSD, effective November 21, 2012.  Since higher ratings for PTSD are available before and after that date, and a claimant is presumed to seek the maximum available benefit for a given disability, the Board has now characterized that portion of the appeal involving evaluation of PTSD as encompassing both matters set forth on the title page.  

A July 2013 review of the Virtual VA (VVA) paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board's decision on the claim for service connection for a low back disability, as well as the claims for higher ratings for PTSD is set forth below.  The claim for a TDIU is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC, for further action.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished

2.  Although the Veteran has asserted experiencing pain, competent, probative evidence does not establish that the Veteran currently has, or at any time pertinent to this appeal has had, a low back disability.  

3.  Since the September 26, 2006 effective date of the award of service connection, the Veteran appears to have had psychiatric symptoms and manifestations of the type, frequency and/or severity that are indicative  of occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70 percent rating. 

4.  At no point pertinent to this appeal has the Veteran's PTSD been manifested by symptoms of the type, frequency and/or severity to demonstrate total occupational and social impairment, due to such symptoms..  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110. 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, from September 26, forward, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012).

3.  The criteria for rating in excess of 70 percent for PTSD are not met at any point pertinent to the current claim on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, December 2003 (low back) and October 2006/July 2007 (PTSD) pre-rating letters provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal.  

In addition, a March 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts these determinations.  After issuance of the March 2006 notice, and opportunity for the Veteran to respond, August 2007 and October 2008 SOCs (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Collectively, the letters meet the Pelegrini and Dingess/Hartman content of notice requirements, as well as the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records; private and VA medical records,  the reports of various VA and QTC examinations, and records from the Social Security Administration (SSA). Also of record and considered in connection with the appeal are various statements provided by the Veteran,  The Board finds that no additional RO action to further develop the record in connection with either the low back or PTSD claims, prior to appellate consideration, is warranted.  

The Board notes that there has  been substantial compliance with the actions requested in prior Board remand of September 2012.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  Pursuant to that Remand, VA examinations were conducted in November 2012, the reports of which is on file.  The appellant has not maintained that the 2012 VA examinations were in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Low Back Disability

A. Background

The STRs include a May 1986 entry, reflecting that the Veteran complained of back pain, assessed as muscle strain.  Thereafter, a May 1997 treatment note documents the Veteran's complaint of a 2-day history of low back pain.  The assessment was mechanical low back pain.  On follow-up examination two days later, he reported improvement, but still had increased pain with sitting.  The assessment was mechanical low back pain, patient improving.  In August 1999, he complained of left side abdominal pain in the lower left quadrant and back pain.  The assessment was muscular skeletal pain.  On an October 1999 examination report, the Veteran denied having recurrent back pain.  

A May 2003 treatment note reflects that the Veteran complained of a two-day history of back pain after moving furniture.  The assessment was low back pain.  A June 2003 treatment note documents his complaint of injuring his back moving furniture in May 2003.  The assessment was low back pain.  An August 2003 treatment note reflects a complaint of lingering low back pain since May 2003 and statement that he may have pulled his back moving furniture.  The assessment was mechanical low back pain.  In a September 2003 medical history report, the Veteran reported previously or currently having recurrent back pain.  A physician's summary explained that the Veteran had low back pain.  A 2005 post deployment health assessment report reflects that the Veteran acknowledged having back pain.  

In January 2004, during his third period of service, the Veteran underwent an examination conducted by QTC.  He complained of low back pain since 1988.  It was noted that he had been seen by the clinic and was being conservatively managed with mild analgesics and short profiles.  He indicated that he did not recall having any major traumatic event affecting the back and reported that it did not interfere with lifting, posture, or gait.  Examination revealed that curvature of the lumbar spine had a mild loss of lordosis.  Range of motion was mildly impaired in flexion and extension.  Degenerative disk disease with limitation of motion was diagnosed.  An addendum reflects that  X-ray films of the lumbar spine were negative.  

In May 2005, a second QTC examination was conducted.  At that time, the Veteran complained of sharp shooting pains in the lower back and muscles.  On examination, range of motion of the lumbar spine was entirely normal.  There were no indications of spasm or radiation of pain.  X-ray films of the lumbar spine were negative.  The examiner indicated that there was no pathology demonstrated to render a diagnosis.

In 2011, VA records dated from 2000 to April 2011 were added to the file.  The records are essentially negative for any record of complains, treatment or diagnosis relating to the low back.  A report of X-ray films of the lumbar spine dated in June 2000 was negative.

A VA examination of the back was conducted in November 2012, at which time the examiner indicated that there was no basis for diagnosing a low back disability.  A history of low back pain in 1997 and 2003 was noted.  Range of motion testing was entirely normal with no pain on motion.  There were no indications of tenderness, muscle spasm or atrophy.  Sensory and neurological examinations were entirely normal.  X-ray films of the lumbar spine taken in November 2012 were entirely normal.  The examiner concluded that there was no pathology shown to render a diagnosis of a low back disability.  

In January 2012, records and a decision from the Social Security Administration were received; these records reflect that the Veteran was determined to be disabled from April 2009.  Low back problems were not in any way implicated as a basis for the decision.

B. Analysis

The Veteran asserts that he has a chronic low back disability which is etiologically related to his active military service.  

Generally, in order to prevail on the issue of direct service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As will be explained herein, considering the pertinent evidence in light of the governing legal authority, the Board finds that the service connection claim for a low back disability must be denied.   

In this regard, the Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.).  Here The Board observes that although the Veteran claims that he has low back pain deriving from military service, competent, persuasive evidence does not establish the presence of a low back disability at any point pertinent to the current claim on appeal,.   

In this case, the Veteran's application to reopen a service connection claim for a low back disability (previously denied in a final rating decision of September 2001) was filed in December 2003.  

While the Board acknowledges that degenerative disk disease with limitation of motion was diagnosed in January 2004; it is clear that this diagnosis was made in error.  In this regard, X-ray films of the lumbar spine taken at that time did not support that diagnosis, as they were negative.  Subsequently, upon a second QTC examination of May 2005, range of motion of the lumbar spine was entirely normal; there were no indications of spasm or radiation of pain; and X-ray films of the lumbar spine were negative.  The examiner indicated that there was no pathology demonstrated to render a diagnosis.  

Thereafter, the Board remanded this claim in 2012, to resolve the question of current disability, as essentially directed by the parties in a 2011 Motion for Partial Remand.  On VA examination of the back conducted in November 2012, range of motion testing was entirely normal with no pain on motion; there were no indications of tenderness, muscle spasm or atrophy; sensory and neurological examinations were entirely normal; and X-ray films of the lumbar spine taken in November 2012 were entirely normal.  The examiner concluded that there was no pathology shown to render a diagnosis of a low back disability.  

Essentially, having reviewed the totality of the evidence, the Board finds that no current clinical disability of the low back has been shown since the Veteran's claim was filed in December 2003.  Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

The Board has considered that the Veteran is competent to report having symptoms of low back pain, to include in service, as such information comes to him through the senses, and of which he has first-hand knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  To the extent that the Veteran has asserted experiencing symptoms of back pain in and since service, even if true, such symptoms, in and of themselves, do not represent a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Significantly, as confirmed by the November 2012 examination-obtained for the express purpose of resolving the current disability question-medical testing and other evidence simply has not revealed any clinical pathology underlying the claimed symptoms of low back symptoms of pain.  The Board accords great probative weight to the findings and conclusions of the November 2012 examiner-which are consistent with other medical evidence of record-on the current disability question.  Furthermore, the Veteran, as layperson without appropriate medical training and expertise, is simply not competent to controvert the medical findings and to persuasively establish the existence of pathology underlying his complaints of pain on the basis of his own assertions,  Although claimants are competent to describe their symptoms, a layperson is generally not capable of opining on matters requiring medical knowledge.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  PTSD is a complex psychiatric disability that cannot be diagnosed without special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, as explained above. there is no medically competent evidence of current disability to fundamentally support the claim.

For all the foregoing reasons, the claim for service connection for a low back disability must be denied.  ins As the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved in the Veteran's favor. , See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Evaluation of PTSD

A. Background

The Veteran filed an original service connection claim for PTSD on September 26, 2006.  

In support of the claim, the Veteran provided for the record a report of a psychiatric evaluation conducted by a private psychiatrist, Dr. H., in August 2006.  The report reflects that PTSD and chronic major depression were diagnosed.  It further shows that the Veteran reported being married to his third wife for 9 years, and that he had been working as a power truck operator for approximately one month.  He also stated that he was: having nightmares at least 3 times per week; waking in panic and sweats lasting 10 to 15 minutes; having flashbacks 4 to 5 times per week; having panic attacks about 4 times per week, lasting at least 2 to 3 minutes; and averaging 3 hours of sleep per night.  The Veteran reported having intrusive thoughts, startling easily, hypervigilance, and not tolerating anyone behind him.  He reported socializing rarely with family members and a few friends, and having recent memory moderately impaired, so that he could not remember what he had previously read.  The examiner noted that the Veteran's working memory was 25 percent impaired, and that his anger, sadness, and fear came up on him without the knowledge of why 75 percent of the time, indicating that the prefrontal cortex was dysfunctional.  

The Veteran also reported hearing is name called, hearing vehicles drive up at his residence, hearing noises at his home, and seeing shadows moving out of the corners of his eyes, daily.  He reported feeling depressed 100 percent of the time, accompanied with no energy and very little interest in things.  He reported angering and agitating easily, and feeling helpless at times.  Dr. H. opined that because of the Veteran's PTSD, he was moderately compromised in his ability to sustain social relationships and was also moderately compromised in his ability to sustain work relationships, although the  assigned GAF score was 35.   

The report of a December 2007 QTC examination indicates that the Veteran reported that he had become quite irritable and had difficulty getting along with others.  He also reported continuous recurrent recollections of events, especially dead bodies, 3 to 4 times per week, and nightmares involving seeing the worst dead and burnt bodies.  The Veteran also stated that various noises and smells triggered flashbacks and that he had extreme responses to similar stimuli.  The Veteran had a sense of foreshortened future, and passive thoughts of death, but no active suicidal plan.  He reported having very few friends, associating mainly with his wife, and that his current marriage was stormy and difficult.  He reported tending to have restricted range of affect, having a down mood and chronic insomnia due to nightmares, having a very short fuse, starling easily, and having to leave a job because of loud noises and air pressure changes, as machinery opened that would remind him of bombs going off in Iraq.  He also reported that his concentration was not good and that he tended to be hypervigilant and constantly on edge.   

On mental status examination, the Veteran was noted to be cooperative, a reliable historian, and fully oriented to person, place, time, and purpose.  Appearance and hygiene were appropriate, he was well-groomed and well-dressed, and his behavior was appropriate and cooperative.  Mood was decreased and depressed, which was noted to be near continuous, but did not affect his ability to function independently.  He had a flattened and restricted affect.  His communications were grossly normal, and speech was normal.  The Veteran stated that his concentration was not good and he was easily distracted and chronically hypervigilant and suspicious around others.  He denied any frank hallucinations or delusions, but described some elusion such as thinking he heard voices or heard his name called, and having to get up and check when he thought he heard somebody pulling into the driveway, when no one was there.  He described hypervigilant action such as having to get up at night and repeatedly checking all the doors and securing the perimeter.  He denied any obsessions or rituals, and his thought processes were grossly normal.  Judgment and abstract thinking were intact.  Memory was mildly abnormal, and the Veteran stated that he was absent-minded.  He reported chronic passive thoughts of death, but denied any homicidal ideations. 

PTSD was diagnosed and a GAF score of 50 was assigned.  The examiner stated that the Veteran had occasional interference in performing activities of daily living due to his poor energy, poor concentration, and irritability.  The examiner also stated that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, based on depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing work and social relationships.  It was noted that the Veteran had no difficulty following commands and did not appear to be an immediate danger to himself or others.   

In a February 2008 rating action, service connection was established for PTSD, and an initial 50 percent rating was assigned effective from September 26, 2006. 

In May 2008, the Veteran submitted private psychiatric treatment records of Dr. H., dated from August 2006 to February 2008.  These records indicate that the Veteran reported having nightmares anywhere from zero times per month to twice per week, frequent flashbacks, panic attacks (five to six per month at the most frequent), startling easily, being hypervigilant, intrusive thoughts, memory problems, and socializing rarely to never with family and friends.  The Veteran also reported frequently to always having anger out of the blue, being agitated, being angry, having mood swings and worry, and having racing and jumping thoughts. The Veteran reported rarely feeling suicidal.  He also reported occasional to daily hallucinations of hearing his name, hearing cars drive up, hearing footsteps or noises in the house, seeing shadows moving, and seeing animals.  The Veteran's GAF score was noted to be 35 in August and September 2006, 40 in December 2006, March 2007, and July 2007, and 45 in November 2007 and February 2008.  Throughout the period, the Veteran reported working full time.   

The Veteran underwent a VA fee-basis psychiatric examination in December 2009 in conjunction with his claim for a TDIU.  At that time, chronic PTSD was diagnosed and a GAF score of 40 was assigned.  The examiner indicated that the Veteran was unable to work at that time due to panic attacks, difficulty focusing, anxiety, depression, and inability to maintain relationships.  

Private treatment records from the Goldsboro Psychiatric Clinic reflect that he met regularly with and described his PTSD symptoms to a certified nursing assistant (CNA), and a private psychiatrist, E. H., M.D., prescribed medications for PTSD under a treatment plan. In March 2009, he reported to P. G., CNA, that he needed to get out of work because he was exhausted and stressed.  In April 2009, he told P. G., CNA, that he was very stressed due to work issues, and Dr. E. H.'s plan included putting the Veteran on medical leave until June 2009.

A VA PTSD examination was conducted 0n November 21, 2012 and the claims file was reviewed.  Chronic PTSD was diagnosed.  The examiner indicated that since September 2006, the Veteran had experienced at least moderate hypervigilance and intrusive thoughts, as well as angry/violent thoughts when around others.  It was noted that he mostly isolated on a daily basis to prevent an incident, and was able to engage successfully in twice weekly meetings with other veterans to discuss coping with combat experiences.  It was noted that the Veteran had not worked since 2009 at a pharmaceutical warehouse job, due to his private psychiatrist's recommendation to stop work due to symptoms of anger, irritability, violent thoughts, and difficulty coping with daily work stress.  The examiner stated that these symptoms were likely to cause moderate to severe impairment in the ability to sustain productive work relationships or performance, and had caused significant employment challenges in the past.  Also noted as obstacles were symptoms of concentration and memory impairment; auditory hallucinations; disrupted sleep; and intrusive memories.  The examiner concluded that while it was likely that the Veteran was capable of performing the mental acts necessary for jobs for which he was qualified, he was likely to have significant difficulty maintaining adequate productivity/performance in jobs requiring him to work with others.  The examiner stated that the Veteran was likely best suited for work that would allow him to work independently or in isolation, as a result of his PTSD symptoms.  

The report indicates that no other mental disorders were diagnosed and that the appropriate GAF score currently and during the past year was 50 and 55, respectively.  The examiner summarized the Veteran's overall level of impairment as occupation and social impairment with deficiencies in most areas.  Enumerated symptoms associated with the Veteran's PTSD included: depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstance; and an inability to establish and maintain effective relationships.  The examiner observed that the Veteran engaged in few social activities, but did attend church.  The report also revealed that he had been married for 15 years and had 2 children with whom he lived.  It was determined that the Veteran was capable of managing his own financial affairs.  

In January 2012, records and a decision from the Social Security Administration were received reflecting that the Veteran was determined to be disabled from April 2009 due primarily to PTSD.   

By rating action of March 2013, a 70 percent rating was assigned for PTSD from November 21, 2012.  


B. Analysis

The Veteran contends that an initial rating in excess of 50 percent for PTSD is warranted for the portion of the appeal period extending from September 26, 2006 to November 20, 2012, and that a rating in excess of 70 percent is warranted for the portion of the appeal period extending from November 21, 2012, forward. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

As the RO has already assigned staged ratings for the Veteran's PTSD, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.


The ratings for the Veteran's PTSD have been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability is set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.   

Under the general rating formula for mental disorders, a 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  


The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

According to the DSM- IV, which VA has adopted (see 38 C.F.R. §§ 4.125 and 4.130) , a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

At the outset, the Board notes that, in addition to PTSD, early medical evidence relating to this appeal period reflected that a diagnosis of chronic major depression was also made.  More recent evidence reflects that the currently manifested psychiatric disorder is diagnosed as PTSD, only.  Nevertheless, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the earlier diagnoses of the Veteran's psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD, as applicable.   

The above-cited evidence reflects that, since the September 26, 2006, effective date of the award of service connection, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation in mood, difficulty in establishing work and social relationships, panic attacks, problems sleeping, and becoming agitated and angry.  The RO construed these symptoms as suggesting occupational and social impairment with reduced reliability and productivity, consistent with the assignment of an initial 50 percent rating for the period prior September 26, 2006.  

However, considering the record closely, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 70 percent but no higher rating are, in fact, met from the September 26, 2006.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.   

Collectively, the lay and clinical evidence pertinent to this period reflects the Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting).  In this regard, evidence documents the Veteran's irritability, low stress tolerance, and his difficulty concentrating and relating to his family member and former co-workers/supervisors.  On evaluations conducted in 2009 and 2012 the evaluators indicated that the Veteran had occupational and social impairment with deficiencies in most areas, to include as manifested by inability to maintain relationships, consistent with the 70 percent criteria.  In addition, symptoms of suicidal ideation are documented on several occasions in the record between 2006 and 2012. While all the symptoms/manifestations of the type, frequency and/or severity of those identified in rating schedule as indicative of level of social and occupational impairment required for a 70 percent rating have not been demonstrated, such is not required.  See Mauerhan, supra.   Further, the assigned GAF scores have ranged from 35 (as early as 2006) to 50 (on 2012 VA examination), indicative of serious to major social and occupational impairment . which is most consistent with the assignment of a 70 percent rating.  

However, the evidence does not reflect that, at any point pertinent to the  appeal, the Veteran has experienced psychiatric symptoms of the type, and frequency and/or severity as those identified in rating schedule as consistent  with the assignment of a 100 percent rating-symptoms  such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss of names of close relatives, own occupation, or own name.  Since 2006, examiners have consistently found the Veteran capable of performing the activities of daily living and of managing his finances.  While some memory and concentration impairment has been noted, it has never been demonstrated by disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  The Veteran has not been shown to be a persistent danger to himself or others.  Moreover, while there have been references in the treatment records to hallucinations/delusions; these do not appear to be persistent manifestations.  

The Board further notes that no clinical records or examination reports pertinent to period under consideration include medical comments describing or assessing  the Veteran as totally impaired both occupationally and socially due to psychiatric symptoms ;psychiatric symptoms his PTSD.  GAF scores assigned during the appeal period similarly fail to support such a finding, as they have gradually shown improvement between 2006 and 2012, and are largely shown to be in the 41-50 range, indicative of serious impairment in social and occupational functioning, but not reflective of total impairment.   

Pertaining to industrial impairment, the Board acknowledges that the Social Security Administration (SSA) has found the Veteran to be disabled due to PTSD since April 2009.  However, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As such, the Board is not compelled to reach the same determination as did SSA.  Significantly, when evaluated by VA in 2012, the examiner did not find the Veteran totally impaired from an industrial standpoint; commenting that the Veteran was likely best suited for work that would allow him to work independently or in isolation, as a result of his PTSD symptoms.  

Essentially, since the September 2006 claim, the evidence reflects symptoms of the type, frequency and/or severity (as appropriate) to indicate  occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70 percent rating, but fails to reveal evidence of symptoms indicative of  total occupation and social impairment, warranting a 100 percent rating.

Accordingly, by virtue of this decision, the  Board is awarding a higher, 70 percent rating for PTSD from the September 26, 2006 effective date of the award of service connection, but is denying a rating in excess date of the claim for service connection, but .  In reaching these conclusions, the Board has favorably applied the  benefit-of-the-doubt doctrine in reaching the decision to award an initial 70 percent rating, but  finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b),38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at  53-56.  

ORDER

Service connection for a low back disability is denied.  

A 70 percent rating for PTSD, from September 26, 2006, is granted, subject to the legal authority governing the payment of compensation.



REMAND

The Veteran is asserting entitlement to a TDIU, indicating that he became too disabled to work since April 2009, primarily due to PTSD.   

Evidence on file indicates that the Veteran left his job in mid-2009 due to PTSD.  The file contains the report of a December 2009 VA evaluation indicating that the Veteran was unable to work at that time due to panic attacks, difficulty focusing, anxiety, depression, and inability to maintain relationships.  In January 2012, records and a decision from the Social Security Administration were received reflecting that the Veteran was determined to be disabled from April 2009 due primarily to PTSD.  In contrast, the file contains a VA examination report of November 2012, assessing the Veteran's overall level of impairment as occupation and social impairment as reflective of deficiencies in most areas and finding that the Veteran was likely best suited for work that would allow him to work independently or in isolation, as a result of his PTSD symptoms.  .

The Veteran has numerous service connection conditions, including: PTSD (now 70 percent disabling); a left shoulder disability (20 percent disabling); right and left knee disabilities (10 percent disabling each); and tinnitus (10 percent disabling).  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  

In addition, pertinent to the evaluation of a TDIU claim, the Court has indicated that the Veteran's ability or inability to engage in substantial gainful activity has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000). 

In essence, conflicting evidence exists in this case relating to the Veteran's employability ,and the file lacks an adequate medical opinion addressing the collective impact of the Veteran's service-connected conditions on his employability.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Because the Veteran's service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU, the Board finds that the RO should obtain an opinion as to whether it is at least as likely as not that his service-connected disorders render him unable to secure or follow a substantially gainful occupation when considered in conjunction with subjective factors such as the Veteran's education, work experience and training.  Thus, the claim is primarily being remanded for this reason.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In addition, the RO should also pursue further development of the Veteran's employment history and current status.  

The Board also observes that it appears that the Veteran receives treatment for his service-connected conditions through VA and that records current to May 2012 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As such, VA is requested to determine whether records dated from May 2012 forward exist and if so, these should be obtained and considered in conjunction with the readjudication of the claim. See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the service connection claim for PTSD, and the increased rating claim for a right knee disability.  The RO's adjudication of the TDIU  claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED for the following action:  

1.  Obtain all outstanding VA treatment records, assessments, examination and hospitalization reports dated from May 2012 forward , and associate them with the paper claims file or Virtual VA folder, as appropriate.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send  to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim., to include evidence from private medical providers, and information relating to any employment sought or obtained since 2009, and furnish him with the appropriate forms(s) to do so.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses from each contacted entity are associated with the claims file, forward the Veteran's claims file to an appropriate VA physician for the purpose of obtaining a medical opinion addressing the collective effect of the Veteran's service-connected disabilities (PTSD, knee disabilities, a left shoulder disability, and tinnitus) on his ability to work.  

The Veteran's entire claims file, to include a complete copy of this REMAND and copies of pertinent records in the Veteran's Virtual VA folder (if the examiner does not have access), must be made available to the physician designated to provide the opinion, and the examination report must include discussion of the Veteran's documented medical history and assertions..

The physician should comment upon the functional effects of each service-connected disability on the Veteran's ability to perform  the mental and/or physical acts required for employment.

Then, the physician should offer an opinion to whether it is at least as likely as not (i.e., there is a  50 percent or greater probability)  that the Veteran's service-connected disabilities-either individually or in concert-render  him unable to secure or follow a substantially gainful occupation,   In rendering the requested opinion, the physician should not consider the Veteran's age or the impact of any nonservice-connected disabilities, but should consider and discuss subjective factors such as her education, experience, and training, as appropriate.

If the physician is unable to provide the requested opinion without examining the Veteran, such examination should be arranged.

The physician  should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.
 
5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for psychiatric disability in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication of the claim) and legal authority.
 
6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for a TDIU in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


